Title: From George Washington to William Gordon, 2 August 1779
From: Washington, George
To: Gordon, William


        
          Dear Sir,
          West-point Augt 2d 79.
        
        Your favor of the 22d Ult. came to my hands by the last Post, and receives, as it deserves, my warmest thanks—I have also to acknowledge myself your debtor for another letter of the 15th of Decemr which the number I am obliged to write, and read, with other papers to consider, prevented my answering till it had slipped my memory wholly.
        The Assault of Stoney point does much honor to the Troops employed in it as no Men could behave better—They were composd of the light Infantry of every State—(now in this part of the Army—) commanded by Genl Wayne a brave gallant & sensible Officer—Had it not been for some untoward accidents, the stroke would have been quite compleat. The plan was equally laid for Ver-planks point, and would most assuredly have succeeded but for delays, partly occasioned by high Winds, & partly by means which were more avoidable—A combination however of causes produced such a delay, as gave the enemy time to move in force; & render further operations dangerous & improper; The situation of the Post & other circumstances which may be easily guessed, induced me to resolve a removel of the Stores, and the destruction of the Works at Stoney-point which was accordingly done the third day after it was taken.
        The Enemy have again repossessed the Gd & are busily employed in repairing the works with a force fully adequate to the defence of the spot, which in itself is a fortification—surrounded as it is by a deep morass exceedingly difficult of access—The rest of their Army has remained very quiet ever since extending from Philips on the No. River to East Chester on the Sound but by my last advices from the City of New York Transports were preparing for the reception of Troops & 4 Regiments talked of as a reinforcement to Genl Provost. Though I think it not very unlikely (if they have sailed, of which I have no advice) that they should have gone towards Penobscot as the Raisonable (a 64 Gun Ship) & others are said to have Sailed for that place.
        Mrs Washington, according to Custom, marched home when the

Campaign was about to open. My best respects to Mrs Gordon—I am Dr Sir Yr most Obedt Hbe Servt
        
          Go: W——n
        
        
          P.S. I shall (as it is now rather out of season) make but one short remark upon a passage in your Letter of the 15th of Decr and that is, so far from the generality of Officers wishing to have the War prolonged, it is my firm belief their will not be enough left to continue it, however urgent the necessity, unless they are enabled to live such is the present distress of the generality of them & the Spirit for resignation—The idle & foolish expressions of an individual does not by any means speak the Sense of the body, & So far am I from beleiving that any number of them have views repugnant to the rights of Citizens that I firmly believe the contrary—if I am mistaken I can only say that, the most distant lisp of it, never reached my Ears, and would meet with the severest checks if it did.
        
      